--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10


 
ULURU Inc.
 
INDEMNIFICATION AGREEMENT
 


 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
January 17, 2013 between ULURU Inc., a Nevada corporation (the “Company”), and
Klaus Kuehne (“Indemnitee”).
 
WITNESSETH THAT:
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors and officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The By-laws of
the Company require indemnification of the directors, officers, employees,
fiduciaries and agents of the Company.  Indemnitee may also be entitled to
indemnification pursuant to Chapter 78 - Private Corporations, of the Nevada
Revised Statutes (the “NRS”).  The NRS expressly provides that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board with respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of any
indemnification provisions in the Articles of Incorporation and/or the By-laws
of the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefore, nor to diminish or abrogate any rights of
Indemnitee thereunder;
 
WHEREAS, Indemnitee does not regard the protection available under the NRS, the
Company's By-laws and insurance as adequate in the present circumstances, and
may not be willing to serve as an officer or a director without adequate
protection, and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional services for or on behalf of the Company on the condition that he be
so indemnified; and
 

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director from and after the date hereof, the parties hereto agree as follows:
 
1. Indemnity of Indemnitee.  The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time.  In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
 
(a) Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section l(a) if, by reason of his Corporate Status (as hereinafter
defined), Indemnitee is, or is threatened to be made, a party to or participant
in any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of the Company.  Pursuant to this Section 1(a), the Company shall
indemnify Indemnitee against all Expenses (as hereinafter defined), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him, or on his behalf, in connection with such Proceeding or any claim, issue
or matter therein, if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.
 
(b) Proceedings by or in the Right of the Company.  Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the
Company.  Pursuant to this Section 1(b), the Company shall indemnify Indemnitee
against all Expenses and amounts paid in settlement actually and reasonably
incurred by Indemnitee, or on Indemnitee’s behalf, in connection with such
Proceeding or any claim, issue or matters therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, if applicable law so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Company unless and to the extent that a
court of competent jurisdiction shall determine that such indemnification may be
made.
 
(c)            Indemnification under NRS 78.138.  Indemnitee shall be entitled
to the rights of indemnification provided under Section 1(a) and Section 1(b) if
Indemnitee is not liable pursuant to NRS 78.138.
 
(d)            Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Company shall
indemnify Indemnitee to the maximum extent permitted by law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith.  If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 

 
 

--------------------------------------------------------------------------------

 

2. Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee, to the fullest
extent permitted by law, as may be amended from time to time, against all
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by him or on his behalf if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of Indemnitee.  The only limitation that shall
exist upon the Company’s obligations pursuant to this Agreement shall be that
the Company shall not be obligated to make any payment to Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Sections 6 and 7 hereof) to be unlawful.
 
3. Contribution.
 
(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay the entire
amount of any judgment or settlement of such action, suit or proceeding without
requiring Indemnitee to contribute to such payment and the Company hereby waives
and relinquishes any right of contribution it may have against Indemnitee.  The
Company shall not enter into any settlement of any action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.
 
(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which applicable law may require to be
considered.  The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.
 
(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.
 

 
 

--------------------------------------------------------------------------------

 



 
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
4. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith.
 
5. Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within thirty (30) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and, if required by law at the time of such advance, shall include or
be preceded or accompanied by a written undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
by a court of competent jurisdiction that Indemnitee is not entitled to be
indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.  In furtherance
of the foregoing the Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined by a court of
competent jurisdiction that the Indemnitee is not entitled to be indemnified by
the Company as authorized by this Agreement.
 
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.  Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, the Company is
actually and materially prejudiced as a direct result of such failure.
 
(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
three methods, which shall be at the election of the Board:  (i) by a majority
vote of a quorum consisting of Disinterested Directors (as hereinafter defined),
(ii) if a majority vote of a quorum consisting of Disinterested Directors so
orders, or if a quorum of Disinterested Directors cannot be obtained, by
Independent Counsel (as hereinafter defined) in a written opinion to the Board,
a copy of which shall be delivered to Indemnitee, or (iii) by the stockholders
of the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
(c) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification is made after a Change in Control, at the election
of Indemnitee made in writing to the Company, any determination required to be
made pursuant to Section 6(b) above as to whether Indemnitee is entitled to
indemnification shall be made by Independent Counsel selected as provided in
this Section 6(c). The Independent Counsel shall be selected by Indemnitee,
unless Indemnitee shall request that such selection be made by the Board. The
party making the selection shall give written notice to the other party advising
it of the identity of the Independent Counsel so selected. The party receiving
such notice may, within seven (7) days after such written notice of selection
shall have been given, deliver to the other party a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 13 hereof, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If a
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit.  If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected (or, if selected, such selection
shall have been objected to) in accordance with this paragraph, then either the
Company or Indemnitee may petition the courts of the State of Nevada or other
court of competent jurisdiction for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom an objection is favorably resolved or the person so
appointed shall act as Independent Counsel under Section 6(c) hereof.  The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 6(b) hereof.  The Company shall pay any and all reasonable and
necessary fees and expenses incident to the procedures of this Section 6(c),
regardless of the manner in which such Independent Counsel was selected or
appointed.
 
(d) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(d).  The Independent Counsel
shall be selected by the Board.  Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected (or, if
selected, such selection shall have been objected to) in accordance with this
paragraph, then either the Company or Indemnitee may petition the appropriate
courts of the State of Nevada or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom an objection is
favorably resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof.  The Company shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay any and all reasonable fees and expenses incident to the procedures of this
Section 6(d), regardless of the manner in which such Independent Counsel was
selected or appointed.
 

 
 

--------------------------------------------------------------------------------

 



(e) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this
Agreement.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.  Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
 
(f) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise.  In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 6(f) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
 
(g) Notwithstanding anything to the contrary set forth in this Agreement, if the
person, persons or entity empowered or selected under Section 6 to determine
whether Indemnitee is entitled to indemnification shall not have been appointed
or shall not have made a determination within sixty (60) days after receipt by
the Company of the request therefore, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, unless the Company establishes by written
opinion of Independent Counsel that (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(g) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination, the Disinterested
Directors resolve as required by Section 6(b)(iii) of this Agreement to submit
such determination to the stockholders for their consideration at an annual
meeting thereof to be held within seventy-five (75) days after such receipt and
such determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
 

 
 

--------------------------------------------------------------------------------

 



 
(h) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel or member
of the Board or stockholder of the Company shall act reasonably and in good
faith in making a determination regarding Indemnitee’s entitlement to
indemnification under this Agreement.  Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
(i) The Company acknowledges that a settlement or other disposition, including a
conviction or a plea of nolo contendere, short of final judgment may be
successful if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty.  In the event that any action, claim or proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such action, suit or proceeding, and it shall not create
a presumption that the Indemnitee did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interest of the Company
or that, with respect to any criminal Proceeding, the Indemnitee had reasonable
cause to believe that his conduct unlawful.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
 
(j) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
7. Remedies of Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) or Section 6(c) of this Agreement within sixty
(60) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request therefor or (v)
payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication of Indemnitee’s
entitlement to such indemnification or advancement of expenses either, at the
Indemnitee’s sole option, in (1) an appropriate court of the State of Nevada, or
any other court of competent jurisdiction, or (2) an arbitration to be conducted
by a single arbitrator, selected by mutual agreement of the Company and
Indemnitee, pursuant to the rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) In the event that a determination shall have been made pursuant to Section
6(b) or Section 6(c) of this Agreement that Indemnitee is not entitled to
indemnification, (i) any judicial proceeding or arbitration commenced pursuant
to this Section 7 shall be conducted in all respects de novo on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b) or Section 6(c); and (ii) in any such judicial proceeding or
arbitration, the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification under this Agreement.
 
(c) If a determination shall have been made pursuant to Section 6(b) or Section
6(c), or shall have been deemed to have been made pursuant to Section 6(g), of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be obligated to pay the amounts constituting such indemnification within five
(5) days after such determination has been made or has been deemed to have been
made and shall be conclusively bound by such determination in any judicial
proceeding commenced pursuant to this Section 7, unless the Company establishes
by written opinion of Independent Counsel that (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s misstatement not materially misleading in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of, or an award in arbitration to enforce, his rights under, or to
recover damages for breach of, this Agreement, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall pay to him or on his behalf, in advance, and shall indemnify
him against, any and all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) actually and reasonably incurred by
him in such judicial adjudication or arbitration, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of expenses or insurance recovery.
 
(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by law, such expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors' and officers' liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.
 

 
 

--------------------------------------------------------------------------------

 



 
8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification and advancement of expenses as provided by
this Agreement shall not be deemed exclusive of, and shall be in addition to,
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Articles of Incorporation or By-laws of the Company, any
agreement, a vote of stockholders, a resolution of directors or otherwise, and
nothing in this Agreement shall diminish or otherwise restrict Indemnitee’s
rights to indemnification or advancement of expenses under the foregoing.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal.  To the extent that a change in the
NRS, whether by statute or judicial decision, permits greater indemnification
than would be afforded currently under the Company’s Articles of Incorporation,
By-laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change and Indemnitee shall be deemed to have such greater benefits
hereunder.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.  The Company
shall not adopt any amendments to its Articles of Incorporation or By-laws, the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification or advancement of expenses under this Agreement, any other
agreement or otherwise.
 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights (with all of
Indemnitee’s reasonable expenses, including, without limitation, attorneys’ fees
and charges, related thereto to be reimbursed by or, at the option of
Indemnitee, advanced by the Company).
 
(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
 
(e) The Company's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.
 

 
 

--------------------------------------------------------------------------------

 



 
9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:
 
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or
 
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of state statutory law or common law; or
 
(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board of the Company authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or (ii)
the Company provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Company under applicable law.
 
10. Retroactive Effect; Duration of Agreement; Successors and Binding
Agreement.  All agreements and obligations of the Company contained herein shall
be deemed to have become effective upon the date Indemnitee first became an
officer or director of the Company; shall continue during the period Indemnitee
is an officer or a director of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise); and shall continue
thereafter so long as Indemnitee may be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his Corporate Status,
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
reorganization or otherwise to all or substantially all of the business or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.  The Company shall require any such successor to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken
place.  Except as otherwise set forth in this Section 10, this Agreement shall
not be assignable or delegable by the Company.
 
11. Security.  To the extent requested by Indemnitee and approved by the Board
of the Company, the Company may at any time and from time to time provide
security to Indemnitee for the Company’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral.  Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee.
 
12. Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve, or continue to serve, as an officer or a director of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or a director of the Company.
 
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.
 

 
 

--------------------------------------------------------------------------------

 



 
13. Definitions.  For purposes of this Agreement:
 
(a) “Change in Control” means the occurrence of any one of the following events:
 
 
(i)           any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(i) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions:  (A) by the Company or any subsidiary; (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary; (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities; (D) pursuant to a Non-Control
Transaction (as defined in paragraph (iii) below); or (E) a transaction (other
than one described in paragraph (iii) below) in which Company Voting Securities
are acquired from the Company, if a majority of the Incumbent Board (as defined
in paragraph (ii) below) approves a resolution providing expressly that the
acquisition pursuant to this clause (E) does not constitute a Change in Control
under this paragraph (i);
 
(ii)           individuals who, on June 17, 2009, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to June 17,
2009, whose election or nomination for election was approved by a vote of at
least two-thirds of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be a member of the
Incumbent Board;
 
(iii)           the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders (whether
for such transaction or the issuance of securities in the transaction or
otherwise) (a “Reorganization”), unless immediately following such
Reorganization:  (A) more than 60% of the total voting power of (x) the
corporation resulting from such Reorganization (the “Surviving Company”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 95% of the voting securities eligible to elect
directors of the Surviving Company (the “Parent Company”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization (or, if applicable, is represented by shares into which such
Company Voting Securities were converted pursuant to such Reorganization), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among holders
thereof immediately prior to the Reorganization; (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent Company
(or, if there is no Parent Company, the Surviving Company); and (C) at least a
majority of the members of the board of directors of the Parent Company (or, if
there is no Parent Company, the Surviving Company) following the consummation of
the Reorganization were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in (A), (B) and (C) above shall be deemed to be a “Non-Control Transaction”);

 
 

--------------------------------------------------------------------------------

 

 


 
(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution; or
 
(v)           the consummation of a sale (or series of sales) of all or
substantially all of the assets of the Company and its subsidiaries to an entity
that is not an affiliate of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of 35% or more of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that, if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.
 


(b)            “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the request of the Company.
 
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.
 
(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred or actually incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, or responding to, or
objecting to, a request to provide discovery in a Proceeding.  Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including, without limitation, the premium, security for, and
other costs relating to any cost bond, supersede as bond, or other appeal bond
or its equivalent.  Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
 
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 

 
 

--------------------------------------------------------------------------------

 



 
(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was an officer or a director of the Company, by reason of any action taken
by him or of any inaction on his part while acting as an officer or a director
of the Company, or by reason of the fact that he is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other Enterprise; in
each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement, but excluding one initiated by an Indemnitee pursuant to Section
7 of this Agreement to enforce his rights under this Agreement.
 
14. Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws.  In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
 
15. Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
16. Notice By Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered
hereunder.  The failure to so notify the Company shall not relieve the Company
of any obligation which it may have to Indemnitee under this Agreement unless,
and only to the extent that, the Company is actually and materially prejudiced
as a direct result of such delay or failure.
 
17. Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:  (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:
 
(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.
 
(b) To the Company at:
 
ULURU Inc.
4452 Beltway Drive
Addison, Texas 75001
Attention: Chief Financial Officer



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 

 
 

--------------------------------------------------------------------------------

 



 
18. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  Executed counterparts may be delivered
by facsimile and shall be deemed an original, but all of such
counterparts  together shall constitute one and the same instrument.
 
19. Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
 
20.            Successors and Assigns.  The terms of this Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.
 
21. Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to its conflict
of laws rules. The Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement (other than an arbitration pursuant to Section 7 hereof) shall be
brought only in the appropriate court of the State of Nevada (the “Nevada
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Nevada Court for purposes of such action or
proceeding, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Nevada Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Nevada Court
has been brought in an improper or inconvenient forum.
 


 
SIGNATURE PAGE TO FOLLOW
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 


ULURU INC.
           
By:
 
/s/ Kerry P. Gray
   
Name:
Kerry P. Gray
 
Title:
President & Chief Executive Officer









INDEMNITEE
           
By:
 
/s/ Klaus Kuehne
   
Name:
Klaus Kuehne
 
Address:
                   




 
 

--------------------------------------------------------------------------------

 
